DETAILED ACTION
This communication is responsive to the application filed June 9, 2020, and the Response to Restriction Requirement filed January 20, 2022.  Claims 1-20 are currently pending.
Non-elected claims 10-20 are WITHDRAWN.
Claims 1-8 are REJECTED for the reasons set forth below.
Claim 9 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on January 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  (See MPEP § 818.01(a).)  Claims 1-9 are under examination.

Priority
This application claims priority to KR 10-2019-0168165, filed December 16, 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Initial Comments
Applicant has not filed a certified translation of the priority documents.  As such, the effective filing date of this application is June 9, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atienza et al. (US 2020/0123291).
As an initial matter, the present claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  If the prior art teaches the same product as the product formed by the process recited in the claims at issue, the claims are unpatentable.  However, if the process of the claims at issue results in a product that is different from the product taught by the prior art, then the prior art does not teach the invention recited in the claims at issue.  
In this case, the examiner cannot find prior art teaching or fairly suggesting the recited process – the polymerization of ethylene, propylene, and a diene in the presence of the recited catalyst system.  However, there is nothing in the present application indicating that the recited process is critical, nor is there anything in the present application indicating that any EPDM terpolymer possessing the recited properties would not meet the limitations of the present claims.  

Regarding claims 1-7, Atienza teaches an EPDM terpolymer.  (Abstract; para. [0170].)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atienza et al. (US 2020/0123291).
Regarding claim 8, Atienza teaches all of the limitations of claim 1.  (See paragraph 13 above, which is incorporated by reference herein.)  Atienza also teaches a Mooney viscosity (1+4, 125°C) of the EPDM that ranges between 20 and 100 MU (see para. [0182]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Atienza.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Atienza, discussed above) is silent as the change rate in Mooney relaxation area, as measured according to Published Specification at paragraph [0079].  The examiner notes that measuring the Mooney relaxation area “for 10 seconds after 1.6 seconds after rotor stop” is not found elsewhere in the art, but Atienza does not even disclose the measurement of multiple Mooney relaxation areas over any period of time, much less the time disclosed in the present Specification.  While it is certainly possible that the EPDM of Atienza possesses the claimed Mooney relaxation area change rate, there is no teaching or suggestion indicating that the property would necessarily or inherently be present, and one of ordinary skill in the art would not necessarily conclude that it is present. For that reason, claim 9 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763